DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 16 December 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the provided copy of the Office Action from The State Intellectual Property Office of the People’s Republic of China has not been listed thereon.  It has been placed in the application file, but the information not referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, amended claim 1 now requires that “during the cooled storing, the filled beverage container is cooled to a cooling temperature, which is lower than a melting temperature of the beverage liquid”.  Claim 3, which depends from claim 1, however requires “the filled beverage container is stored at a cooling temperature which is higher than a freezing point of the beverage liquid”.  On page 4, lines 11 – 14, applicant’s specification presents the limitations of claim 3, as an alternative method of storing the container and therefore is not seen to provide support for the filled beverage container to be further stored at a cooling temperature that is higher than a freezing point of the beverage liquid when claim 1 requires the opposite.  Therefore, due to the amendment of claim 1, the limitations as recited in claim 3 now raise an issue of new matter and as such must be deleted.
Claims 1, 3, 4, 7 – 9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 now recites “the filled beverage container is cooled to a cooling temperature, which is lower that a melting temperature of the beverage liquid”.  The original disclosure however fails to disclose how a beverage that is a liquid would have a temperature at which it could melt.
Introduction
The present claims link together the steps of producing a beverage in a beverage container “wherein during the cooled storing the filled beverage container is cooled to a cooling temperature, which is lower that a melting temperature of the beverage liquid”.  The original disclosure however fails to disclose how a beverage that is a liquid would have a temperature at which it could melt. 
Test of Enablement
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). MPEP 2164.01. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).
Undue Experimentation Factors
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These Wands factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and 
(H)     The quantity of experimentation needed to make or use the invention 
based on the content of the disclosure.

The breadth of the claims
Claim 1 links the concept of producing a beverage in a beverage container “wherein during the cooled storing the filled beverage container is cooled to a cooling temperature, which is lower that a melting temperature of the beverage liquid”.  
The nature of the invention
The claims recite the general steps of producing the beverage in a container, the storage conditions and method of sealing, and the general conditions under which cooling agents would be added to the container and beverage liquid.
The state of the prior art and level of the ordinarily skilled artisan
The prior art recognizes that it was common to introduce cooling agents to beverage containers containing a beverage liquid. See for example Moore, Ice Stick Tray, Whiskey on the Rock, and Simpson as well as the other prior art used in the rejections below.
The prior art does not recognize how a beverage liquid, or any liquid for that matter, could have a melting temperature since as a liquid it is already melted.  Further, the prior art recognizes that melting is defined as the reduction of a solid substance to a liquid state.
The amount of direction provided by the inventor
The present claims link together the general steps of producing the beverage in a container, the storage conditions and method of sealing, and the general conditions under which cooling agents would be added to the container and a contained beverage liquid.
The specification discloses a method for producing a beverage in a beverage container having the steps of providing a beverage container, which is to be filled, introducing a cooling agent in the beverage container through a container opening, wherein the cooling agent has at least one water ice molding, filling the beverage container with a beverage liquid through the container opening, closing the container opening by means of a disposable closure, and cooled storing of the filled beverage container.  Although the specification discloses the method in which the beverage would be contained, cooled, and stored, the specification does not identify how a beverage liquid, or any liquid for that matter, which is not a solid could have a melting temperature.
The existence of working examples
The specification fails to provide any examples of the conditions disclosing how a liquid could be further melted.
Summary
The claims outline a method of producing, cooling, and storing a beverage liquid.  The specification fails to enable the ordinarily skilled artisan to determine how a beverage liquid could have a melting temperature since as a liquid it is already melted.  The prior art does not disclose how a liquid could be further melted and no working examples of how this would be able to occur have been provided by the inventor.  Based on the content of applicant’s disclosure it cannot be determined how a liquid would have a melting temperature since it is already melted.  Therefore, weighing the Wands factors applicant’s disclosure fails to provide sufficient information regarding the claimed subject matter to enable the ordinarily skilled artisan in the requisite art to carry out the method of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7 – 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unknown how a beverage that is a liquid could have a temperature at which it could melt since melting is defined as the reduction of a substance from a solid state to a liquid state.
Regarding claim 3, amended claim 1 now requires that “during the cooled storing, the filled beverage container is cooled to a cooling temperature, which is lower than a melting temperature of the beverage liquid”.  Claim 3, which depends from claim 1, requires “the filled beverage container is stored at a cooling temperature which is higher than a freezing point of the beverage liquid”.  This is inconsistent with the requirements of the claim from which claim 3 depends and the limitations of claim 3 are therefore not seen to be commensurate in scope with the invention as recited in independent claim 1.
Claims 4, 7 – 9, and 11 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by 2014 Ice Stick Tray (IST) in view of Whiskey on the Rock (WR) as further evidenced by Vodka Gimlet (VM), as further evidenced by The Whiskey Wedge (WW) as evidenced by Quora, in view of Why do we put vodka in the freezer (Vodka) in view of Simpson US 2,667,423.
Regarding claims 1 and 8, Moore discloses a method capable of producing a beverage in a beverage container (90) which comprises providing a beverage container which would be filled, a cooling agent (ice structure 88) would be introduced in the beverage container through a container opening and the cooling agent comprises at least one water ice molding (88).  When the beverage container would contain a beverage liquid said liquid would necessarily have to have been filled through the container opening, and the container opening would be closed by means of a disposable closure (lid 92).  Once the ice molding has been introduced into the beverage container and the closure placed thereon the filled beverage container is seen to be cooled and stored.  Further Moore discloses the beverage container would have a container section which tapers towards the container opening and which is closed by means of a disposable closure (lid 92), the cooling agent (88) comprising the at least one water ice molding and the beverage liquid (96) would be introduced through the tapering container section after passing the container opening, and the at least one water ice molding in one spatial dimension is larger than a diameter of the container opening (paragraph [0037] and fig. 6).
IST provides further clear evidence on the label that it was common in general to introduce at least one cooling agent into a beverage container
Moore further discloses that it is common knowledge that when cooling agents, such as water ice moldings, are added to a beverage said ice floats thereby resulting in the upper portion rather than the lower portion of the beverage being cooled and that said floating ice is dissatisfying and contrary to the motives behind adding at least one water ice molding to the beverage container (paragraph [0006]).  
Claim 1 differs from Moore as further evidenced by IST in the water ice molding being dropped to and directly contacting a bottom of the beverage container before filling the beverage container with a beverage liquid.
WR provides a beverage container that is to be filled and discloses that when preparing, that is producing a beverage it was conventional and well established to first introduce a water ice molding into said container (step 1) which would drop to and directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid through the container opening.  WR is introducing a water ice molding into the provided beverage container which would drop to and directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid through the container opening in order to prevent the beverage from becoming excessively watered down which would ruin the taste of the beverage thereby making it obvious to the ordinarily skilled artisan to do so.  VM (assembly) and WW (page 3 and 4) provide further evidence that it was conventional and well established in the art to introduce water ice moldings into an opening of a provided beverage container prior to the introduction of a beverage.  
Quora (Merino) (Berghage) provides evidence that when a water ice molding is introduced, that is dropped into said container so as to directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid, the water ice molding would normally as a matter of course melt on the outside of said molding which would necessarily create a water film between the water ice molding and the bottom of the beverage container, and subsequently refreeze, that is, adhere to the bottom of the beverage container and be held in place thereon, which is to say the water ice molding of the cooling agent would adhere to the bottom of the beverage container and thus not float in the beverage liquid when the beverage would be added providing stability to the glass and minimize the dilution a floating cooling agent would cause due to increased surface area, making it obvious to perform the steps of the method in the order as claimed given the art taken as a whole.
Claim 1 differs from Moore as further evidenced by IST in view of WR as further evidenced by VM and Quora in the temperature of the beverage liquid being maintained lower than 0º C during the filling of the beverage container such that the beverage liquid freezes the water film.
Vodka discloses that it was conventional and well established to maintain beverage liquids at a temperature of lower than 0º C as a normal practice by storing said beverage liquids in a freezer environment and then using said liquids immediately upon removal therefrom, which is to say while the beverage liquid would still have a temperature of lower than 0º C.  Since water would normally freeze at 0º C and the water film would already be close to 0º C by virtue of being in contact with the water ice molding from which said film was produced it is obvious that any beverage liquid with a temperature of lower than 0º C would cause the freezing of the water film by lowering the temperature of said film below the normal freezing temperature of water, causing the water ice molding to adhere to the bottom of the beverage container. 
Vodka is maintaining the beverage liquid at a temperature lower than 0º C when providing said liquid to fill the beverage container, in order to provide benefits to the beverage liquid such as increasing the viscosity and creating a richer mouth feel thus making it an obvious matter of choice and/or design for the ordinarily skilled artisan to have maintained the beverage liquid at a temperature of lower than 0º C when filling the beverage container for the same purpose.
Claims 1 and 8 differ from Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka in the beverage container being cooled to 0 degrees Celsius, and during the cooled storing the filled beverage container being cooled to a cooling temperature lower than the melting temperature of a melting temperature of the beverage liquid. 
Simpson discloses a method of storing a beverage in a beverage container in which the beverage container is cooled to 0 degrees Celsius (32º F) or below prior to filling with the beverage liquid (applying ice glazes, walls, or coatings to the bottom), and the filled beverage container is then cooled for storage to a cooling temperature which is lower than a melting temperature of the beverage liquid (frozen concentrate) (col. 5, paragraph 1 – 3).  Simpson is cooling the beverage container to a cooling temperature which is lower than a melting temperature of the beverage liquid (frozen concentrate) for the art recognized function of protecting the beverage container and the beverage liquid from contamination by storage at a reduced temperature which is believed to be applicant’s reason for doing so as well.  To therefore modify Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka and cool the beverage container to 0 degrees Celsius (32º F) or below prior to filling with the beverage liquid and cooling the filled beverage container for storage to a cooling temperature which is lower than a melting temperature of the beverage liquid as taught by Simpson would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  For examination purposes, “lower than a melting temperature of the beverage liquid” has been construed as referring to a temperature that is lower than a temperature of Simpson’s frozen concentrate.  
Regarding claim 3, Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson disclose that it was notoriously old to store a filled beverage container with at a cooling agent introduced into said container and then to store said filled beverage container at a cooling temperature which is higher than the freezing point of the beverage liquid (‘423, col. 2, paragraph 3).
Regarding claim 4, Moore discloses the container would be closed by a twist off disposable closure (via threads) (paragraph [0037]).
Regarding claim 9, since the beverage container would be filled with a beverage liquid as well as with the cooling agent and, as further evidenced by IST (product description), in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson, it would have been obvious that an additional beverage liquid would be in the form of water from the water ice molding and that the beverage container bottom, would have thus have an amount of liquid water covering said bottom when introducing the cooling agent therein (Quora (Merino) (Berghage)). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson US 2,667,423, as further evidenced by Scullion EP 1 078 037 and Johnson US 2009/0226574.
Regarding claim 7, once it was known to fill a beverage liquid into a beverage container it is not seen that patentability would be predicated on the particular beverage liquid one would choose to fill said beverage container with.  The substitution of one known beverage liquid with another known beverage liquid such as an alcoholic beverage liquid which includes a percentage of ethanol, and/or a non-alcoholic beverage liquid which includes a percentage of glycerin to obtain predictable results would have been obvious.  Scullion (paragraph [0003]) and Johnson (paragraph [0027] and fig. 2) provide further evidence that it was old and conventional to fill a beverage container with an alcoholic beverage. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by 2014 Ice Stick Tray (IST) in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson US 2,667,423, in view of Almblad et al. US 2009/0186141, as further evidenced by Reese et al. US 5,619,901, Ando US 4,745,773, Mitsubayashi et al. US 4,786,002, and Condon US 2,527,493.
Claim 11 differs from Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka, in view of Simpson in the at least one water ice molding being supplied to the container opening via a guide device, with the guide device being positioned relative to the container opening by means of a positioning device.  Almblad discloses that in order to ultimately supply a cooling agent in the form of a water ice molding into a beverage container through a container opening it was common and conventional in the art to employ a guide device (dispensing nozzle, 18) which guide device being part of a beverage dispenser would necessarily be positioned by means of a positioning device (paragraph [0037]).  Almblad is using a guide device to supply a water ice molding into a beverage container through a container opening to reliably feed ice moldings to a container to cool a beverage which is applicant’s reason for doing so as well.  To therefore modify Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka and employ a guide device to supply at least one water ice molding to a container opening as taught by Almblad would have been an obvious matter of choice and/or design.  Reese, Ando, Mitsubayashi, and Condon all serve to provide further evidence that it was well established in the art to use a guide device to supply a water ice molding into a beverage container through a container opening.
Response to Arguments
Applicant's arguments filed 04 April 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that it would be entirely nonsensical to freeze a drink after it has been prepared with ice.  This urging is not deemed persuasive.  
Here applicant is seen to be expressing his mere opinion.  As set forth above in the rejections, and as particularly taught by Simpson, the ordinarily skilled artisan would be motivated to cool the beverage container containing a cooling agent to a cooling temperature which is lower than a melting temperature of the beverage liquid for at least the art recognized function of protecting the beverage container and the beverage liquid from contamination by storage at a reduced temperature.
Applicant urges that Moore explicitly warns against storing a beverage in a container and under the claimed conditions since a beverage liquid may cause a rupture as the freezable substance within the container expands during freezing which is to say applicant urges that Moore is teaching away from applicant’s method.  This urging is not found persuasive, particularly in view of the prior art taken as a whole.
First it is to be noted that nothing in Moore is seen to be teaching away from the claimed invention.  The fact that Moore recognizes that a beverage container may possibly rupture does in no way, shape, or form mean that said container will rupture as this would be dependent on a multitude of factors such as the material the container would be made from, the amount of beverage liquid the container would contain, and the rate at which said beverage liquid would be subjected to freezing but to name a few of the pertinent factors.  Again, the prior art when taken as a whole is not seen to teach away from applicant’s method, and in fact Simpson specifically discloses that a layer of ice on the walls of a container serves to reinforce the beverage container to prevent damage when said container is subjected to extreme cooling temperatures when a beverage liquid is contained therein.
Applicant further urges that the claimed method of filling the bottle with the cooling agent and the beverage liquid as specified in the claims prevents rupture of the beverage container.  This urging is not deemed persuasive, especially since, as set forth above, Simpson unequivocally discloses that the addition of a cooling agent into a beverage container with a beverage liquid serves to reinforce the beverage container to prevent damage when said container is subjected to extreme cooling temperatures when a beverage liquid is contained therein which would prevent rupture of the beverage container, which is to say that the applicant is not the first to make the discovery that filling a container with a cooling agent and beverage liquid as described would prevent the rupture of the beverage container.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        05 May 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792